DETAILED ACTION
This action is in reply to the submission filed on 10/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 4-5 and amendments to claims 1, 13 and 19 are acknowledged.
Claims 1-3 and 6-21 are currently pending and have been examined under the effective filing date of 5/9/2018.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Regarding the additional limitations concerning the intended use of the invention are helpful context when communicating the benefit of the application.  Such statements may be useful in limited quantities when attached to key limitations regarding 101 analysis, but not in this case, as the limitation in question involves an abstract idea, not a practical application or an additional limitation.  Examiner has nonetheless cited portions of prior art that read on the added claim language.  
Regarding the limitations in the newly amended independent claims rolled up from claims 4 and 5, Examiner maintains the combination of Jenkins and Shipman, as well as the motivation to combine, in light of the placement of the newly added language.
Regarding the applicability of the amended claims as having a practical application or being significantly more than the judicial exception, the added limitations do not serve to overcome a 101 rejection, as the rolled up claim language does not sufficiently modify the independent claims in their current implementation.
Regarding page 10 of Applicant’s remarks, Examiner’s assertion that the computer application is not significantly more or a practical application is maintained. The statistic distribution of estimated demand, as Applicant states, includes benefits inherent in the concept of data gathering and statistical analysis statistic distribution of estimated demand, while in certain applications may be preferred over “discrete demand”, does not serve to bring the claims as a whole into a practical application or significantly more than the abstract idea. 
Regarding pages 11 and 12, Examiner interprets the claim language statistical distribution of estimated demand, under the broadest reasonable interpretation (BRI) to include the statistical distribution that Jenkins teaches.  The claims describe the distribution as “sales volume outcomes”.  Applicant’s specification is brief in explaining or mentioning the concepts outlined in the amended claim limitations such as “statistical distribution” or “estimated demand.”  ¶0040 of the Spec details statistical distributions as including inventory forecasts or successful fulfillments of goods.  These concepts are seen in Jenkins at 7:55-60; taking into account additional factors such as the variability in the forecasts for SKUs, and 10:5; [system allows the user to evaluate the inventory position of a sourcing network relative to its demand. For instance, the system 100 may display a table presenting projections for the distribution network sourced from a SKU for a specific time period. The column may let the user view the sources for an individual SKU at a particular location], with the benefits offered by Applicant seen in Jenkins at 2:45; decreases expediting and inventory costs, while a predetermined statistical availability level at each of the plurality of retail locations that is based on a desired customer availability of the inventory item at each of the plurality of retail locations for the predetermined future time period, are taught by Jenkins in 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock.  Based on these citations, Examiner maintains that Jenkins teaches the claimed limitation discussed, that is a distribution of sales volume outcomes.
Regarding pages 12 and 13, Jenkins teaches multilevel demand distribution at both consumer and seller locations at 3:38; network wide visibility including customer and supplier locations.  The benefits of reducing uncertainty are inherent in both Jenkins and Application and cited in Jenkins at 2:45; decreases expediting and inventory costs, while maximizing customer service by orchestrating time-phased product/material flow.  Using the technique in Shipman of using historical shipping data to calculate consumer demand in the system of multilevel forecasting in Jenkins teaches the uncertainty levels at multiple locations that Applicant is claiming. A decrease of uncertainty is seen in an improvement in forecasting accuracy for demand in goods. Shipman teaches wherein the predetermined statistical availability level is based on a level of uncertainty regarding consumer demand for the inventory item at 3:45; generation of the demand forecast by using a normalized, weighted average of historical shipping data from a predetermined period to calculate the most likely demand per time interval in the future.  The technique in Shipman of more accurate forecasts modifying Jenkins multilevel distribution system teaches Applicant’s claimed invention.  Jenkins teaches the aggregate demand vs. availability analysis and generating distribution plans while Shipman teaches the technique of using data to forecast future demand.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-21 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 13 and 19 and respective dependent claims 2-3, 4-12; 14-18; and 20 recite a method and/or system for receiving inputs relating to a plurality of inventory items, including a cost of holding each of the items at a location type and a cost of moving each of the items between locations, wherein the plurality of location includes retail locations, receiving center and flow center; determining for each inventory item an optimal inventory balance across locations for a predetermined future time period, wherein the optimal balance is based: on a predetermined statistical availability level at each of the plurality of retail locations that is set based on a desired customer availability at each retail locations for the predetermined future time period and based on a level of uncertainty regarding consumer demand for the inventory item, a predetermined statistical availability level at the flow center that is based on a second level of uncertainty based on a collective uncertainty across the plurality of retail locations, wherein the second level of uncertainty is lower than the level of uncertainty, the predetermined statistical availability level representing a cumulative percent of possible sales values that are made possible, and a statistical distribution of estimated demand representing a distribution of sales volume outcomes for each item at each location for the predetermined future time period; the plurality of locations including the flow center and the plurality of retail locations, the statistical distribution of estimated demand serving to aggregate the demand across the plurality of locations to reduce demand variability allowing the plurality of locations to decrease an average amount of the plurality of inventory items held at the plurality of locations; and responsive to the determination of the optimal inventory balance, generating one or more inventory adjustments requests to achieve the optimal inventory balance across the plurality of location for each item while satisfying the statistical availability level given the estimated demand, the inventory adjustment requests being selected from among a transfer order or rebalance order to initiate movement of inventory items; and responsive to generating the one or more inventory adjustment requests, communicating the requests, thereby effectuating movement of inventory items among the locations. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  The act of managing inventory is a fundamental economic practice.  Further, these limitations are able to be performed in the human mind, and therefore directed to the abstract idea of mental processes.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a software tool implemented on a supply change management computing system, a transportation management computing system, and a non-transitory computer-readable medium comprising computer-executable instructions individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. The additional elements in claims 2, 3, 6-12, 14-18 and 20-21 serve to define different inputs such as promotions, sales plans, inventory goals, sales projections, moving costs, inventory levels, transit times, rebalance orders and units of management.  These additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. They introduce neither a new abstract idea nor additional limitations that integrate the abstract idea into a practical application/are significantly more than an abstract idea.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  As stated above, these additional elements merely use a computer as a tool to perform the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (Patent No. US 7,668,761 B2) in view of Shipman (Patent No. US 5,819,232.)
Regarding Claims 1, 13 and 19, Jenkins as modified by Shipman discloses a method of managing inventory items within a supply chain, (Jenkins 3:37; optimizing inventories across a multi-echelon network) the method comprising: 
receiving, at a software tool implemented on a supply chain management computing system, inputs related to a plurality of inventory items, the inputs being received from a transportation management computing system and including a cost of holding each of the plurality of inventory items at a location type and a cost of moving each of the plurality of inventory items between locations, (Jenkins 32:25; user may select whether dynamic deployment component 211 considers it preferable to hold stock at the source locations, rather than the destinations, or vice versa) Examiner notes system in Jenkins considers cost of holding and moving cost to determine cheapest option. wherein a plurality of locations within the supply chain includes a plurality of retail locations, a receiving center, and a flow center servicing the plurality of retail locations. (Jenkins 3:38; network wide visibility including customer and supplier locations.) 
determining, individually for each inventory item of a plurality of inventory items, an optimal inventory balance across the plurality of locations for a predetermined future time period (Jenkins 10:40-58; using a time period for determining item demand,) wherein the optimal inventory balance is based on:
a predetermined statistical availability level at each of the plurality of retail locations that is based on a desired customer availability of the inventory item at each of the plurality of retail locations for the predetermined future time period (Jenkins 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock,) (Jenkins 8:55; statistical safety stock is calculated, in terms of either unit fill or order fill)
and a predetermined statistical availability level at the flow center that is based on a second level of uncertainty based on a collective uncertainty across the plurality of retail locations, (Jenkins 16:53; planning component 210, an item family includes parents and subordinates. That is, the item family is not just one item at multiple locations and may also include other items) wherein the second level of uncertainty is lower than the level of uncertainty, (Jenkins 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock,) the predetermined statistical availability level representing a cumulative percent of possible sales values that are made possible (Jenkins 8:60-65; system calculates the safety stock to be the expected percentage of customer order that can be completely filled from stock,) 
and a statistical distribution of estimated demand representing a distribution of sales volume outcomes (Jenkins 7:55-60; taking into account additional factors such as the variability in the forecasts for SKUs) for each of the plurality of inventory items at each of the plurality of locations for the predetermined future time period, (Jenkins 8:15; time-phased forward coverage duration) the plurality of locations including the flow center and the plurality of retail locations, (Jenkins 10:5; system allows the user to evaluate the inventory position of a sourcing network relative to its demand. For instance, the system 100 may display a table presenting projections for the distribution network sourced from a SKU for a specific time period. The column may let the user view the sources for an individual SKU at a particular location) the statistical distribution of estimated demand serving to aggregate the demand across the plurality of locations to reduce demand variability allowing the plurality of locations to decrease an average amount of the plurality of inventory items held at the plurality of locations; and (Jenkins 2:45; decreases expediting and inventory costs, while maximizing customer service by orchestrating time-phased product/material flow)
responsive to the determination of the optimal inventory balance, generating one or more inventory adjustment requests to achieve the optimal inventory balance across each of the plurality of locations for each of the plurality of inventory items while satisfying the predetermined statistical availability level given the statistical distribution of estimated demand, the inventory adjustment requests being selected from among a transfer order or rebalance order to initiate movement of inventory items within the enterprise, or a purchase order to a vendor to order additional inventory items; and (Jenkins 16:59; deployment component 300 generates recommended shipments and allows the user to create and manage vehicle loads based on those recommended shipments)
responsive to generating the one or more inventory adjustment requests, communicating the one or more inventory adjustment requests from the supply (Jenkins 16:59; deployment component 300 generates recommended shipments and allows the user to create and manage vehicle loads based on those recommended shipments)
Jenkins does not disclose, but Shipman does disclose:
wherein the predetermined statistical availability level is based on a level of uncertainty regarding consumer demand for the inventory item. (Shipman 3:45; generation of the demand forecast by using a normalized, weighted average of historical shipping data from a predetermined period to calculate the most likely demand per time interval in the future)  Examiner notes the consumer demand correlates with the historical shipping data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for a smaller margin of waste when evaluating demand. (Shipman 5:5; inventory plan which minimizes the combination of: (a) the changeover or transition costs to go from one product or item to the next in the manufacturing cycle, plus (b) the cost of holding inventory.)

Regarding Claim 2, Jenkins as modified by Shipman discloses the method of claim 1, further comprising automatically determining an appropriate unit of measurement for each of the plurality of inventory items at each of the plurality of locations. (Jenkins 33:66; transportation mode's capacity can be measured in weight, volume, pallets, and cases.)

Regarding Claims 3 and 15, Jenkins as modified by Shipman discloses the method of claim 1, wherein an appropriate unit of measurement is selected from a pallet, a case, and an each. (Jenkins 33:66; transportation mode's capacity can be measured in weight, volume, pallets, and cases.)


Regarding Claims 6 and 14, Jenkins as modified by Shipman discloses the method of claim 1, but not wherein the predetermined statistical availability level is at least 98% availability at the retail location. (Shipman 18:60; SL1 is related to SL2, the fraction of kgs shipped on time integrated over all time … SL2=0.98.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for a smaller margin of waste when evaluating demand. (Shipman 5:5; inventory plan which minimizes the combination of: (a) the changeover or transition costs to go from one product or item to the next in the manufacturing cycle, plus (b) the cost of holding inventory.)

Regarding Claims 7 and 16, Jenkins as modified by Shipman discloses the method of claim 1, wherein the inputs further include future events comprising promotions, sales plans, inventory item goals, and expected changes in sales patterns. (Jenkins 9:45; system 100 allows a user to see how the components of a SKU's inventory are affected by changes to its forecast or distribution plan: average cycle stock, average in transit stock and safety stock.  The user can manipulate those inventory components by changing database values that affect the forecast or the plan, then opening an update model or the planning component 210 process.  For instance, the user can look at the average projected available stock for the calendar period.  Traditionally, inventory consists of four components: safety stock, intransits, cycle stock, and anticipatory stock (stock build-ups due to a promotion, for example).)

Regarding Claims 8 and 17, Jenkins as modified by Shipman discloses the method of claim 1, but not wherein the inputs further include at least one of costs of moving the inventory item between locations, current inventory item levels at each location, and transit time to transfer the inventory item between locations. (Shipman 5:39; assure the desired product or item will be available and at the same time will minimize the total of the combined total cost of changeovers or transitions and the cost of holding inventory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for shipping time and costs. (Shipman 5:5; inventory plan which minimizes the combination of: (a) the changeover or transition costs to go from one product or item to the next in the manufacturing cycle, plus (b) the cost of holding inventory.)

Regarding Claims 9 and 18, Jenkins as modified by Shipman discloses the method of claim 1, wherein the rebalance order includes the amount of inventory items to be moved, where the inventory items are to be moved, and when the inventory items are needed at the location. (Shipman 3:14; determining an upper and a lower bound of a planned inventory by explicitly accounting for the customer order lead time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for customer lead time. (Shipman 5:5; inventory plan which minimizes the combination of: (a) the changeover or transition costs to go from one product or item to the next in the manufacturing cycle, plus (b) the cost of holding inventory.)

Regarding Claim 10, Jenkins as modified by Shipman discloses the method of claim 1, but not wherein an optimal inventory balance for a flow center among the plurality of flow centers is based at least in part on optimal inventory balances at each of a plurality of related retail locations, and wherein the optimal inventory (Shipman 9:6; the predicted inventory for a predetermined number of future intervals is computed from the sum of current inventory plus all production scheduled to be produced within the predetermined number of intervals, minus the sum of all open orders scheduled to be shipped within the predetermined number of intervals, minus a predicted or forecast demand, which has been scaled by being multiplied by the expectation value of the difference between the number of intervals and the customer order lead time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Shipman because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for predetermined statistical availability level. (Shipman 5:5; inventory plan which minimizes the combination of: (a) the changeover or transition costs to go from one product or item to the next in the manufacturing cycle, plus (b) the cost of holding inventory.)

Regarding Claim 21, Jenkins as modified by Shipman discloses the system of claim 19, wherein the plurality of locations comprises fewer than all of the locations included in a supply chain of an enterprise, the plurality of locations comprising locations which are each affected by changes to inventory levels at one of the plurality of locations. (Jenkins 10:30; Because a SKU can have multiple sources, it can be a member of many networks at the same time.  The system 100 aggregation computations account for multiple memberships by assigning each membership a factor.  The membership factor is the product of the factors of the SKUs source and any other sources above it in the distribution network.  For computational purposes the top of the network is always assigned a factor of one.  Membership is computed over the entire duration for which orders will be evaluated.  This is necessary to correctly evaluate an order's status with regard to the network.)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (Patent No. US 7,668,761 B2) in view of Shipman (Patent No. US 5,819,232,) and further in view of Waller et al. (Pub. No. US 2001/0047293 A1.)
Regarding Claim 11, Jenkins as modified by Shipman discloses the method of claim 1, but not further comprising generating via the software tool a user 
Waller discloses further comprising generating via the software tool a user interface providing a selectable view of current and optimal inventory balances at one or more of the plurality of locations (Waller ¶0075; participants can adjust the data they have access to, as well as optimization parameters and constraints to reoptimize to meet their objectives.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of parameter adjustment in Waller because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to be manually adjusted to account for specific parameters.

Regarding Claim 12, Jenkins as modified by Shipman discloses the method of claim 11, but not further comprising receiving, via the software tool, an input identifying the predetermined statistical availability level for at least one item across the plurality of locations. 
Waller discloses further comprising receiving, via the software tool, an input identifying the predetermined statistical availability level for at least one item  (Waller ¶0076; collect the relevant information at step 207 necessary for the optimization process 40.  Such relevant information includes but is not limited to determining the SKUs to be optimized at step 202, the capacity per facing at step 203, the demand pattern, magnitude, and variability at step 204, determining shelf replenishment frequency, lead time, and lead time variability at step 205, and determining inventory holding cost factor per item, item cost, item selling price, and cost per stock out per unit at step 206.  This data must then be imported into the system at step 207.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of parameter adjustment in Waller because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to be manually adjusted to account for specific parameters.

Claim 20 is rejected under 35 U.S.C. 103Jenkins et al. (Patent No. US 7,668,761 B2) in view of Shipman (Patent No. US 5,819,232,) and further in view of Kamadolli et al. (Pub. No. US 2017/0109686 A1.)
Regarding Claim 20, Jenkins as modified by Shipman discloses the system of claim 19, but not wherein the inputs related to at least one item of the plurality of inventory items include information defining whether the item is perishable or non-perishable.
Kamadolli discloses wherein the inputs related to at least one item of the plurality of inventory items include information defining whether the item is perishable or non-perishable (Kamadolli ¶0034; perishable products can have boundary conditions that generate a smaller acceptable range of stock (e.g., milk might have boundary conditions that create an acceptable range of stock as being 5-10 items) while non-perishable products can have boundary conditions that generate a larger acceptable range of stock (e.g., soda might have boundary conditions that create an acceptable range of stock as being 10-50 items).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Jenkins with the known technique of identifying perishable goods to have stricter replenishment requirements in Kamadolli because applying the known technique would have yielded predictable results and resulted in an improved system by allowing plans to account for different product perishing requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629